NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2497-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERRELL ALEXANDER,

          Defendant-Appellant.


                   Submitted November 16, 2020 - Decided February 4, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 15-06-1396.

                   Law Offices of John T. Doyle, attorneys for appellant
                   (John T. Doyle, of counsel and on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Stephen A.
                   Pogany, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant appeals from his convictions following a jury trial. We affirm.
                                         I.

        We derive our facts from the evidence elicited at trial. In November 2014,

defendant and an unidentified man shot and killed Mencea Ryner who was

walking with a group of men, including Jaime Walker and Davon Arrington.

Surveillance videos taken from cameras in the area showed defendant arriving

on the scene on a bicycle carrying a .45 caliber gun with a laser scope which he

used to shoot at Ryner four times, striking him in the brain, heart, and body.

Ryner was pronounced dead at the scene.

        On December 17, 2014, Walker and Arrington were shot by defendant and

another man, identified as Jassiem Harper, while they were walking together.

Walker was struck five times and died of his injuries on the scene. Arrington

was shot in the face, breaking his jaw and several teeth and severing his tongue.

        The following day, police arrested defendant for a probation violation.1

He asked to speak to Essex County Prosecutor's Office (ECPO) detectives about

several incidents. After he was read his Miranda2 rights on December 18, 2014,

Detective Murad Muhammad questioned him about his involvement in the

November shooting. Defendant gave a statement which was played to the jury


1
    Defendant was on probation for a third-degree theft conviction.
2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-2497-16T4
                                         2
during the trial. Defendant admitted he had fought with and robbed a man on

the night of the November shooting. He also stated he was riding the bicycle

that was seen on the surveillance video. Defendant denied shooting Ryner. He

stated at different times that Walker and Arrington were the shooters.

      As the questioning continued, defendant stated that he possessed a .45

caliber handgun on the night of Ryner's death and he fired several shots towards

a porch, "letting off shots in front of" a group of men. He said four or five shots

"[p]ossibly" hit Ryner.3 The interview lasted approximately two and a half

hours.

      ECPO Detective Rashaan Johnson was the lead detective for the

December shooting.     He was working with Detective Muhammad and was

present when Muhammad interviewed defendant and other witnesses.                On

December 19, 2014, Johnson interviewed defendant about the December

shooting. Defendant admitted he was present but stated Harper fired the shots

that struck Walker and Arrington. Defendant denied having a gun during the

December shooting. He stated that he ran away after the gunfire. The interview

with Johnson lasted approximately two hours.



3
  Investigators recovered four shell casings from a .45 caliber handgun at the
scene.
                                                                           A-2497-16T4
                                        3
                                       II.

      Defendant was charged in an indictment with: conspiracy to commit first-

degree murder, N.J.S.A. 2C:5-2 and 2C:11-3(a)(1) to (2) (counts one, five and

ten); first-degree murder, N.J.S.A. 2C:11-3(a)(1) to (2) (count two); second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b) (count three,

seven and nine); second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a) (count four and eight); first-degree attempted murder,

N.J.S.A. 2C:5-1 and 2C:11-3 (count eleven); second-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(1) (count twelve); and first-degree witness tampering,

N.J.S.A. 2C:28-5(a)(1) (count thirteen). 4

      Prior to trial, the State moved to admit defendant's statements. Defense

counsel opposed the admission, contending defendant had not waived his

Miranda rights. After hearing testimony from an ECPO detective, the court


4
   An unknown, unindicted co-conspirator was also charged with count one.
Harper was charged with first-degree murder, N.J.S.A. 2C:11-3(a)(1) to (2)
(count six) along with counts five, seven, eight, nine, ten, and thirteen.
For clarity, counts one and two pertained to Ryner's murder; counts three and
four to weapons offenses related to the November shooting; counts five and six
to the murder of Walker; counts seven, eight and nine to weapons offenses
related to the December shooting; counts ten and eleven to the conspiracy to
murder and attempted murder of Arrington; count twelve to the aggravated
assault against Arrington; and count thirteen to witness-tampering against
Walker and Arrington, the witnesses to the November shooting and victims of
the December shooting.
                                                                      A-2497-16T4
                                        4
granted the State's motion. In finding the statements admissible, the judge

stated:

           [Defendant] appears to be a very intelligent young man
           to me when I listened to him. He interacted with the
           police officers in a very professional way. He talked
           about these inciden[ts] that occurred, and
           unfortunately, one of his friends was shot and it really
           bothered him, and he even teared up to some degree
           while he was discussing all of this; and it really
           bothered him. [5]

           I don't, I don't see this force, I don't see this coercion, I
           don't see any of this in the record that's before the
           [c]ourt.

                 ....

           I don't see any evidence at all to suggest that he signed,
           we have -- he doesn't deny this is his signature. You
           have a right to remain silent; anything can be used
           against you; you can't afford a lawyer. Then they even
           said I've been advised; I've read the statements; I
           understand what my rights are; I'm willing to answer
           any questions and make a statement. I do not want a
           lawyer, but understand that I may have one at any time.
           I also understand that I may stop answering questions
           at any time.
           This was read to him at least on three occasions. And
           then one time, he even said I don't want to hear it, and
           the officer said -- I think it was . . . Detective Johnson
           -- I got to read it to you anyway.



5
  Detective Muhammad noted defendant was crying as he discussed Ryner's
death in the first interview.
                                                                           A-2497-16T4
                                        5
            And he sat there and no promises or threats have been
            made to me, and no [pressure] . . . of any kind has been
            used against me.

                   ....

            I mean, this is one of those cases where it's kind of,
            unless I hear something differently, it's kind of laid out
            almost as well as it could be. We have signed waivers;
            we have a recorded statement on a CD; we have your
            client not denying that he didn't sign it. We have an
            officer who was there, present at both instances.

            And I think the standard is beyond a reasonable doubt
            because of a statement. And quite candidly, I don't
            have any reasonable doubt, nothing to . . . make me not
            believe that this defendant knew what he was doing.

            He was, I watched him, you know. And I know there
            was some cross-examination about keep your head
            up.[6] But in this [c]ourt's opinion, listening to him
            discuss and to talk about all of this, it didn't suggest to
            the [c]ourt that he was under the influence, and
            certainly that he was under the influence on the 18th.
            He certainly didn't come back on the 19th and was still
            under the influence a day later, he was in custody for a
            whole 24 hours or so before he came back the next day
            and gave another statement and executed the same
            paperwork.

            I just don't see it.

                   ....

6
   At the Miranda hearing, defense counsel questioned the detective whether
defendant could have been under the influence of any foreign substance at the
time of the interviews, noting Detective Johnson's request to defendant to pick
his head up during the second interview.
                                                                          A-2497-16T4
                                        6
                I'm convinced that this is an admissible statement. As
                to some of the nuances, as to whether or not everything
                is completely admissible, we can discuss that later at
                another date.

                But I'm going to allow this statement if this case
                proceeds to trial to be admissible against this defendant,
                because I believe he knew what he was doing. I believe
                it was a knowing and willing statement. . . . I do, I find
                that it's going to be admissible.

      The trial took place over a twelve-day period from September 13 to

October 7, 2016. Defendant was convicted on counts one, two, three, four, and

seven, and acquitted of all other counts.          Defendant was sentenced to an

aggregate forty-eight-year prison term with an eighty-five percent parole

disqualifier.

                                           III.

      On appeal, defendant presents the following issues for our consideration:

                I.  DEFENDANT'S DECEMBER 14, AND 18, 2014
                STATEMENTS WERE THE PRODUCT OF
                PSYCHOLOGICAL COERCION AND WERE NOT
                THE PRODUCT OF A VOLUNTARY, KNOWING
                AND INTELLIGENT WAIVER OF HIS RIGHT TO
                REMAIN SILENT AND THEREFORE SHOULD
                HAVE BEEN SUPPRESSED BY THE TRIAL COURT

                II. DEFENDANT     DID    NOT    RECEIVE
                ADEQUATE LEGAL REPRESENTATION FROM
                TRIAL COUNSEL AS A RESULT OF COUNSEL'S
                FAILURE TO ASK THE JURY TO CONSIDER THE

                                                                             A-2497-16T4
                                            7
               LESSER INCLUDED CHARGES OF AGGRAVATED
               MANSLAUGHTER,     AND   MANSLAUGHTER
               WHERE THERE WAS A RATIONAL VIEW OF THE
               EVIDENCE THAT SUPPORTED A CONVICTION
               FOR THE LESSER INCLUDED OFFENSES AND
               NOT THE GREATER OFFENSE

               III. DEFENDANT'S SIXTH AMENDMENT RIGHT
               TO CONFRONT THE WITNESSES AGAINST HIM
               WAS VIOLATED BECAUSE THE STATE DID NOT
               MAKE ADEQUATE EFFORTS TO PROCURE THE
               IN-COURT TESTIMONY OF WITNESS DAVON
               ARRINGTON AND INSTEAD INTRODUCED HIS
               STATEMENTS AT TRIAL THROUGH THE
               TESTIMONY OF DETECTIVE JOHNSON

                                         A.

          Defendant argues the trial court erred in admitting his December 18 and

19, 2014 statements to police because the State failed to prove beyond a

reasonable doubt that he knowingly, intelligently, and voluntarily waived his

Miranda rights. He contends his Miranda waivers were invalidated by "the

repetitive and pro[longed] nature of the interviews" which caused defendant to

experience "corresponding mental exhaustion . . . ." In addition, defendant

asserts that his request to speak to his mother during the first interview while he

was signing the Miranda waiver constituted an invocation of his right to remain

silent.




                                                                           A-2497-16T4
                                          8
      We "engage in a 'searching and critical' review of the record to ensure

protection of a defendant's constitutional rights" when assessing the propriety

of a trial judge's decision to admit a police-obtained statement. State v. Hreha,

217 N.J. 368, 381-82 (2014) (quoting State v. Pickles, 46 N.J. 542, 577 (1966)).

In performing our review, we defer to the trial judge's credibility and factual

findings because of the judge's ability to see and hear the witnesses, and thereby

obtain the intangible but crucial "feel" of the case. State v. Maltese, 222 N.J.

525, 543 (2015) (quoting Hreha, 217 N.J. at 382). To warrant reversal, a

defendant must show the admission of the statement was error "capable of

producing an unjust result." Ibid. (quoting R. 2:10-2). In our review of the

denial of a suppression motion, we defer to the trial judge's findings so long as

they are "supported by sufficient credible evidence . . . ." State v. S.S., 229 N.J.

360, 374 (2017) (quoting State v. Gamble, 218 N.J. 412, 424 (2014)). We will

not reverse a trial court's findings of fact based on its review of a recording of a

custodial interrogation unless the findings are clearly erroneous or mistaken. Id.

at 381.

      "A suspect's waiver of his [or her] Fifth Amendment right to silence is

valid only if made 'voluntarily, knowingly and intelligently.'" State v. Adams,

127 N.J. 438, 447 (1992) (quoting Miranda, 384 U.S. at 444). The State bears


                                                                            A-2497-16T4
                                         9
the burden of establishing beyond a reasonable doubt that a confession is

knowing and voluntary. R. 104(c); State v. Nyhammer, 197 N.J. 383, 401 n.9

(2009).

      The determination of the voluntariness of a custodial statement requires

an assessment of the "totality of all the surrounding circumstances" related to

the giving of the statement. State v. Roach, 146 N.J. 208, 227 (1996) (citations

omitted). In reviewing the totality of circumstances, the court considers the

following factors: a suspect's age, education, intelligence, prior contacts with

the criminal justice system, length of detention, advisement of constitutional

rights, the nature of the questioning, and whether physical punishment or mental

exhaustion were involved in the interrogation process. State ex rel. A.S., 203

N.J. 131, 146 (2010) (quoting State v. Presha, 163 N.J. 304, 313 (2000)).

      If a defendant's invocation of his or her right to silence is clear and

unambiguous, it must be "scrupulously honored." S.S., 229 N.J. at 384 (quoting

State v. Johnson, 120 N.J. 263, 282 (1990)). If the invocation is ambiguous,

officers are permitted to clarify the defendant's ambiguous words or acts. Id. at

382-83 (citing Johnson, 120 N.J. at 283-84). The trial court must make a fact-

sensitive inquiry whether, under the totality of the circumstances, the officers

could have "reasonably" concluded that the defendant's "words or conduct . . .


                                                                         A-2497-16T4
                                      10
[were] inconsistent with [his or her] willingness to discuss [the] case with the

police . . . ." Id. at 382 (quoting State v. Bey, 112 N.J. 123, 136 (1988)).

      A request made by an adult prior to or during police questioning to speak

with someone other than an attorney generally does "not imply or suggest that

the individual desires to remain silent." State v. Diaz-Bridges, 208 N.J. 544,

567 (2011). In Diaz-Bridges, the defendant, an adult suspect in a homicide, was

advised of his Miranda rights and interrogated for more than three hours by

police, without making any admissions, before he began weeping and asked :

"'Can I just call my mom first?'" 208 N.J. at 552-53. Detectives did not honor

the request, instead continuing the interrogation despite the defendant's repeated

requests to call his mother. Id. at 553-54. After six hours and forty-five minutes,

the police permitted the defendant to call his mother. Id. at 554-55.

      The Supreme Court held that, by itself, an adult's request to speak with a

parent "does not equate to an invocation of the right to remain silent . . . ." Id.

at 567. The Court did "not discern in any of defendant's requests to speak with

his mother an invocation of the right to silence[,]" reasoning further that because

the defendant "never once asked that the interrogators stop or even that they

leave him alone," his repeated requests to speak to his mother were of no

"constitutional significance." Id. at 569-70; see, e.g., State v. Martini, 131 N.J.


                                                                           A-2497-16T4
                                       11
176, 233 (1993) (finding no invocation of the right to silence where the

defendant requested to speak to his co-defendant girlfriend to tell her that he

planned to cooperate with police).

      In other cases, this court has considered whether a suspect's request to

speak to a friend or family member before answering any questions may be an

implicit invocation of the right to remain silent. See, e.g., State v. Roman, 382

N.J. Super. 44, 65 (App. Div. 2005) (finding no invocation where the defendant

requested to speak to his parents to take a break from the interrogation); State v.

Brooks, 309 N.J. Super. 43, 57 (App. Div. 1998) (finding no invocation where

the defendant failed to indicate that he wanted to speak to his mother to obtain

her advice); see also State v. Faucette, 439 N.J. Super. 241, 262 (App. Div. 2015)

(finding no invocation where the defendant's request for his mother's presence

during interrogation "suggest[ed] a desire for support"). Cf. Maltese, 222 N.J.

at 546 (holding a twenty-year-old defendant invoked his right to remain silent

when he "unequivocally" indicated more than ten times that he wanted to obtain

his uncle's advice before answering any further questions); State v. Harvey, 121

N.J. 407, 417, 420 (1990) (finding the defendant invoked his right to silence

when he stated "he would tell [the officers] about the murder" after he spoke

with his father to obtain his advice).


                                                                           A-2497-16T4
                                         12
      Here, the record demonstrates defendant was properly advised of his

Miranda rights and his waiver of those rights was made knowingly and

intelligently. The trial court correctly held the State had proven defendant's

statements were made freely and voluntarily. At no time during the questioning

on either date did defendant indicate he wanted to revoke his consent, consult

with an attorney, or terminate the interview.

      At the time of both statements, defendant was twenty years old, had

completed some high school education, had a prior conviction for theft, and was

arrested for a violation of probation prior to questioning. He was familiar with

the criminal justice system. The interviews were conducted on different days;

each lasting approximately two hours.           Defendant responded clearly and

intelligently to the questions.   The detectives did not exert any physical

punishment, mental exhaustion, or otherwise cajole defendant into giving a

statement. We are satisfied his statements to the police were freely given, and

the detectives did not mislead him.

      In addition, under the totality of the circumstances, defendant's unclear

request to speak to his mother in the first interview was not an ambiguous

invocation of the right to remain silent.         Defendant did not indicate an

unwillingness to speak to the detectives unless and until he spoke to his mother.


                                                                         A-2497-16T4
                                      13
Cf. Roman, 382 N.J. Super. at 65-66. He did not state he wished to obtain his

mother's advice or support. See Diaz-Bridges, 208 N.J. at 570; Faucette, 439

N.J. Super. at 261; Brooks, 309 N.J. Super. at 56.

      The judge's findings are supported by sufficient credible evidence in the

record. We see no reason to disturb the determination to admit the statements.

                                        B.

      Defendant contends that his trial counsel was ineffective in failing to

request jury instructions on either reckless or aggravated manslaughter as lesser-

included offenses of murder. Defendant submits that his actions during the

November shooting – firing his weapon at unidentified individuals near Ryner

– were only reckless because he did not intend to kill Ryner.

      "[C]ourts have expressed a general policy against entertaining ineffective -

assistance-of-counsel claims on direct appeal because such claims involve

allegations and evidence that lie outside the trial record." State v. Preciose, 129

N.J. 451, 460 (1992). However, when the trial itself provides an adequately

developed record upon which to evaluate defendant's claims, appellate courts

may consider the issue on direct appeal. State v. Allah, 170 N.J. 269, 285

(2002).




                                                                           A-2497-16T4
                                       14
      The standard for determining whether trial counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland

v. Washington, 466 U.S. 668, 687 (1984) and adopted by the New Jersey

Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987).

      To prevail on a claim of ineffective assistance of counsel, defendant must

meet the two-pronged test establishing both that: (1) counsel's performance was

deficient and he or she made errors that were so egregious that counsel was not

functioning effectively as guaranteed by the Sixth Amendment to the United

States Constitution; and (2) the defect in performance prejudiced defendant's

right to a fair trial such that there exists a "reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Strickland, 466 U.S. at 687, 694.

      Here, defendant did not request the court to instruct the jury on reckless

or aggravated manslaughter as lesser-included offenses. When an error has not

been brought to the trial court's attention, we will not reverse on the ground of

such error unless the error is "clearly capable of producing an unjust result." R.

2:10-2. "When a party does not object to a jury instruction, this court reviews

the instruction for plain error." State v. Montalvo, 229 N.J. 300, 320 (2017)

(citing R. 1:7-2; State v. Wakefield, 190 N.J. 397, 472-73 (2007)).


                                                                            A-2497-16T4
                                        15
      Even if there is no request by a party to charge the jury on a lesser -

included offense, a trial court has an independent, non-delegable duty to instruct

a jury on such a charge "when the facts adduced at trial clearly indicate that a

jury could convict on the lesser while acquitting on the greater offense." State

v. Jenkins, 178 N.J. 347, 361 (2004) (citations omitted).

      A defendant commits murder when he or she "purposely causes death or

serious bodily injury resulting in death[,]" or "knowingly causes death or serious

bodily injury resulting in death . . . ." N.J.S.A. 2C:11-3(a)(1) and (2).

      In contrast, a defendant commits aggravated manslaughter when he or she

"recklessly causes death under circumstances manifesting extreme indifference

to human life[.]" N.J.S.A. 2C:11-4(a)(1). "Aggravated manslaughter is a lesser-

included offense of murder." State v. Galicia, 210 N.J. 364, 400 (2012) (citation

omitted).

      Reckless manslaughter is a lesser-included offense of aggravated

manslaughter. State v. Ruiz, 399 N.J. Super. 86, 97 (App. Div. 2008) (citing

State v. Warmbrun, 277 N.J. Super. 51, 60 (App. Div. 1994)). A defendant

commits reckless manslaughter when he or she consciously disregards a

substantial and unjustifiable risk that death will result from his or her conduct.

N.J.S.A. 2C:11-4(b)(1); N.J.S.A. 2C:2-2(b)(3). "The risk must be of such a


                                                                            A-2497-16T4
                                       16
nature and degree that . . . its disregard involves a gross deviation from the

standard of conduct that a reasonable person would observe in the actor's

situation." N.J.S.A. 2C:2-2(b)(3). The degree of risk for recklessness must be

more than "a mere possibility of death." State v. Curtis, 195 N.J. Super. 354,

364 (App. Div. 1984).

      Our Supreme Court has found no rational basis to charge the jury on

lesser-included offenses to murder where a defendant shoots a victim several

times directed at vital organs. See, e.g., State v. Harris, 141 N.J. 525, 550-51

(1995) (finding no rational basis to charge passion/provocation manslaughter

when the defendant fired a single shot into the victim's back and neck at close

range while the victim was laying on ground); State v. Biegenwald, 126 N.J. 1,

18 (1991) (finding no rational basis to charge aggravated manslaughter when

the defendant shot the victim four times in the head at close range); State v.

Hightower, 120 N.J. 378, 413 (1990) (finding no rational basis to charge

aggravated manslaughter when the defendant shot the victim three times,

including one shot to the brain, at close range); State v. Rose, 120 N.J. 61, 64

(1990) (finding no rational basis to charge aggravated manslaughter when the

defendant fired a sawed-off shotgun into the victim's abdomen at point-blank

range); see also State v. Hammond, 338 N.J. Super. 330, 337-39 (App. Div.


                                                                        A-2497-16T4
                                      17
2001) (finding no rational basis to charge reckless manslaughter when, after

beating the victim, the defendant shot the victim five times at close range); see

also, e.g., State v. Mendez, 252 N.J. Super. 155, 160-62 (App. Div. 1991)

(finding no rational basis to charge reckless manslaughter where the defendant

fired a machine gun into a crowd because he knew it was practically certain that

his conduct would cause death or serious injury).

      Under the facts presented here, defendant has failed to demonstrate trial

counsel was ineffective under the Strickland-Fritz test because the record lacks

credible evidence to support either manslaughter charge. The evidence suggests

only that defendant acted intentionally and knowingly rather than with mere

recklessness or under circumstances manifesting extreme indifference to human

life. Witness statements, surveillance video, ballistics analysis and defendant's

statements all rationally support no finding other than defendant acted

deliberately and intentionally in causing Ryner's death. The jury heard that

defendant approached Ryner while riding a bicycle and, using a laser scope, shot

him once. Defendant then got off the bicycle, drew his weapon, stood over

Ryner and discharged several shots directly at his head and body while Ryner

lay on the ground. Several bullets pierced Ryner's brain, heart, and lungs.




                                                                         A-2497-16T4
                                      18
      Considering those facts, there was no basis for defense counsel to request

or for the court to charge the jury with a lesser-included offense. There were no

grounds on which the jury could rationally conclude defendant did not either

purposely or knowingly kill Ryner and acquit defendant of murder and convict

him of reckless or aggravated manslaughter. Defendant cannot demonstrate

plain error or that the request for such instructions would have changed the

outcome of the case. We are satisfied the record does not support an ineffective

assistance of counsel claim for trial counsel's failure to request a lesser-included

charge.

                                        C.

      Defendant claims his confrontation rights were violated by the State's

failure to present Arrington as a trial witness and the trial court's admission of

Detective Johnson's impermissible hearsay testimony regarding Arrington's

statements to police that implicated defendant in the December shooting.

      We review the trial court's evidentiary rulings for a mistaken exercise of

discretion. State v. Green, 236 N.J. 71, 81 (2018) (citing State v. Rose, 206 N.J.

141, 157 (2011)). A trial court's evidentiary ruling will not be reversed unless

it "is so wide of the mark that a manifest denial of justice resulted." State v.




                                                                            A-2497-16T4
                                        19
J.A.C., 210 N.J. 281, 295 (2012) (quoting State v. Brown, 170 N.J. 138, 147

(2001)).

      The Sixth Amendment to the United States Constitution provides that "[i]n

all criminal prosecutions, the accused shall enjoy the right . . . to be confronted

with the witnesses against him . . . ." U.S. Const., amend. VI. The text of the

New Jersey Constitution contains identical language. N.J. Const., art. I, ¶ 10;

State v. Kent, 391 N.J. Super. 352, 375 (App. Div. 2007). The clause has been

construed to prohibit "the admission of '[t]estimonial statements of witnesses

absent from trial' except 'where the declarant is unavailable, and only where the

defendant has had a prior opportunity to cross-examine.'" State v. Rehmann,

419 N.J. Super. 451, 454-55 (App. Div. 2011) (alteration in original) (quoting

Crawford v. Washington, 541 U.S. 36, 59 (2004)).

      During her cross-examination of Detective Johnson, defense counsel

elicited testimony that Johnson had obtained three statements from Arrington

regarding the November and December shootings. Defendant introduced the

transcripts of the statements into evidence and questioned Johnson about them.

Arrington did not identify defendant or either of the shooters in the November

murder of Ryner.




                                                                           A-2497-16T4
                                       20
      During a break in proceedings, the prosecutor advised the court that he

did not object to defendant introducing Arrington's statements during Johnson's

cross-examination, even though "quite a substantial part of Detective Johnson's

testimony was the hearsay of Davon Arrington." The prosecutor explained that

he was "having some issues getting [] Arrington to court." He stated he had

informed defense counsel that Arrington was not in New Jersey and he did not

mind having Arrington's statements being introduced through the detective's

testimony.

      The prosecutor stated he wanted the court to know that normally he would

have objected to Arrington's statements being introduced through Johnson but

because of the difficulty he was having in producing Arrington as a witness, he

did not object in order to "giv[e] some favor to the defense to allow [some] parts

of [Arrington's statements] to come in."

      On redirect examination of Johnson, the State sought to introduce other

portions of Arrington's statements. Johnson testified that during his statement

regarding the December shooting, Arrington identified defendant as the person

who shot him and also identified Harper as being present.

      Defense counsel then objected to the prosecutor's line of questioning

regarding a specific line in the transcript in which Arrington said he was afraid


                                                                          A-2497-16T4
                                       21
of defendant. Counsel stated the question was beyond the scope of her cross-

examination and she did not open the door to permit the State to introduce other

portions of Arrington's statements during its redirect. The trial judge disagreed,

stating counsel's cross-examination questioned why Arrington initially did not

identify defendant.

       Defense counsel responded that she only referred to portions of the

statement in which Arrington stated defendant did not shoot him. The court

again disagreed, noting that defense counsel questioned Johnson about

Arrington's statements regarding both the November and December shootings.

The court found that the defense opened the door to permit the State to question

Johnson about Arrington's statements on both shootings. The court overruled

defendant's objection, stating: "I think the door was blown wide open on . . . this

area and I think the State, in fairness, needs to go into it."

       After a subsequent N.J.R.E. 104 hearing to determine whether Arrington

was "unavailable," the trial judge declined to give a Clawans7 charge or to grant

a mistrial. The prosecutor stated that Arrington was in New Jersey in 2015 but

he had later moved to Texas. The State was unsuccessful in communicating

with Arrington after his move.


7
    State v. Clawans, 38 N.J. 162 (1962).
                                                                           A-2497-16T4
                                        22
      The trial judge found Arrington was never subpoenaed and was not in

prison but his whereabouts were otherwise unknown. In addition, Arrington was

not a suspect so the State could not compel him to remain in the State. It was

also unclear whether there was a scheduled trial date when Arrington left New

Jersey, so there was no date for him to appear. Moreover, Arrington was a

victim and his testimony directly implicated defendant, therefore he was a

material witness and his testimony would have been favorable to the State.

      In discussing the mistrial motion, defense counsel agreed her questioning

of Johnson went beyond the State's direct examination. The court found counsel

made a strategic decision to introduce portions of Arrington's statement that

exculpated defendant. However, in doing so, defense counsel opened the door

for the State to bring in other portions of the statements. Defense counsel also

advised that the prosecutor repeatedly told her, in private, off-the-record

conversations, that he "anticipate[d]" calling Arrington as a trial witness but to

"treat [Arrington] as if he's not coming . . . ." The judge replied that he did not

know of any rule that obligated the State to advise counsel whether or not a

witness was going to testify.

      Hearsay is defined as "a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of


                                                                           A-2497-16T4
                                       23
the matter asserted." State v. Brown, 236 N.J. 497, 522 (2019) (citing R.

801(c)). Hearsay may not be admitted into evidence unless it falls within one

of the exceptions provided by the rules of evidence or "other law." R. 802.

      "The 'opening the door' doctrine is essentially a rule of expanded

relevancy and authorizes admitting evidence which otherwise would have been

irrelevant or inadmissible in order to respond to (1) admissible evidence that

generates an issue, or (2) inadmissible evidence admitted by the court over

objection." State v. James, 144 N.J. 538, 554 (1996) (emphasis omitted). The

doctrine "allows a party to elicit otherwise inadmissible evidence when the

opposing party has made unfair prejudicial use of related evidence." Ibid.

(citation omitted).

      Similarly, the doctrine of "curative admissibility" provides that "'when

inadmissible evidence has been allowed, when that evidence was prejudicial,

and when the proffered testimony would counter that prejudice,' the opposing

party thereafter 'may introduce otherwise inadmissible evidence to rebut or

explain the prior evidence.'" State v. Vandeweaghe, 177 N.J. 229, 238 (2003)

(quoting James, 144 N.J. at 555).

      Our Supreme Court has emphasized that the opening the door and curative

admissibility doctrines can be used only "to prevent prejudice" and may not "be


                                                                        A-2497-16T4
                                     24
subverted into a rule for [the] injection of prejudice." James, 144 N.J. at 556

(quoting United States v. Winston, 447 F.2d 1236, 1240 (D.C. Cir. 1971)).

"Introduction of otherwise inadmissible evidence under the shield of [those]

doctrine[s] is permitted 'only to the extent necessary to remove any unfair

prejudice which might otherwise have ensued from the original evidence.'" Ibid.

(quoting California Ins. Co. v. Allen, 235 F.2d 178, 180 (5th Cir.1956)).

      Similarly, under the invited error doctrine, a defendant cannot "pursue a

strategy of allowing a substitute witness to testify—hopefully to his advantage—

and then when the strategy does not work out as planned, cry foul and win a new

trial." State v. Williams, 219 N.J. 89, 101 (2014); see State v. Santamaria, 236

N.J. 390, 409 (2019) (quoting State v. Harper, 128 N.J. Super. 270, 277 (App.

Div. 1974)) ("Trial errors which were induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on

appeal.").

      Here, defense counsel stated she thought the State intended to call

Arrington as a trial witness, despite the prosecutor's statement that Arrington

should be treated as an unavailable witness. Despite the prosecutor advising

that Arrington would not testify in court right before Johnson's testimony,

defense counsel did not request a Rule 104 hearing to determine the


                                                                        A-2497-16T4
                                      25
admissibility of Arrington's statements and the State's efforts in attempting to

procure Arrington's trial testimony.

      Knowing Arrington had identified defendant as the shooter, defense

counsel made a strategic decision during Johnson's cross-examination to

introduce Arrington's statements to challenge Arrington's credibility and to

suggest that a different person committed the crimes. The prosecutor did not

question Johnson about Arrington's statements during his direct examination.

Only after the defense introduced the statements on cross-examination did the

prosecutor seek to introduce other portions of the statements during redirect

examination.   Finally, defense counsel conceded to the trial court that the

introduction of Arrington's statements on cross-examination was outside the

scope of the State's direct examination.

      Although Johnson's testimony was indisputably impermissible hearsay

testimony, the defense introduced it, opening the door for the State to introduce

other portions of Arrington's statements.     See Williams, 219 N.J. at 101;

Vandeweaghe, 177 N.J. at 238; James, 144 N.J. at 554. In addition, defense

counsel extensively cross-examined Johnson about his investigation and

Arrington's statements.




                                                                         A-2497-16T4
                                       26
      Even if the admission of this testimony was error, it had no capacity to

produce an unjust result. See R. 2:10-2. There was substantial evidence against

defendant in addition to Arrington's identification, including surveillance video

that captured the November shooting; defendant's confession to police that he

shot at Ryner four times with a .45 caliber weapon, and was riding a bicycle

during the November shooting; defendant's confession to police that he was

present during the December shooting and his identification of the weapons

used; and ballistics evidence revealed Ryner was fatally shot with several .45-

caliber projectiles and Walker was fatally shot with one of the weapons

described in defendant's confession.

      Any remaining arguments not addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-2497-16T4
                                       27